DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-9 and 11-12) in the reply filed on 5/13/2021 is acknowledged.  Claims 1-9 and 11-12 are currently examined.
Examiner’s Amendment
An examiner’s amendment to the record appears below because Applicant selects Group 1, Claims 1-9 and 11-12. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10. (Cancelled) A device for recognizing semantic representations of a signal, wherein a plurality of dynamic attractors is configured to process in parallel a plurality of elementary semantic signal representations, said plurality comprising a global representation, a dynamic representation and a structural representation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 11, the Claim limitations " A signal-processing method for extracting from said signal a semantic representation, said method comprising:” has no antecedent. Therefore, it is unclear on the scope and bound of the Claim limitations, which renders it as indefinite. 
Claim 12 includes all limitations of Claim 11; therefore, Claim 12 is also lack of antecedent in the same way, therefore which also renders it as indefinite. 
Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims, in light of the specification filed on September 30, 2019, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. 
None of the cited prior art references, either singly or in combination, fully teaches all limitations of independent claim 1, specifically,
Vinciguerra of US 20180197285 A1 teaches a method and system for pattern matching/recognition by extracting invariant feature through transformations that comprises homothety, scale, and rotation.
Juvin of (US 4,545,067) teaches a method and system for pattern recognition that uses homothetic transformation to obtain “in developed images of two contour lines, equal sums of segment lengths. Following the treating of these two images, the area separating them are determined and the determined area represents the likeness between said two developed images.”
In a similar fashion, Pirim Patrick of FR 2884625 A1 also teaches a homothetic transformation that the homothetic ratio is determined by distance.

Shen of Shen, Y. and Foroosh, H., 2008, June. View-invariant action recognition using fundamental ratios. In 2008 IEEE Conference on Computer Vision and Pattern Recognition (pp. 1-6). IEEE teaches method and system to extract invariance feature to perform action recognition. 
Depending claims 2-9 depend on the independent Claim 1; therefore are allowed at least for the reasons set forth for independent Claims 1, 2 and 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649